MYERS, District Judge.
This cause was referred by consent to Hon. L. D. Lide as special master. To his conclusions and recommendations, plaintiff’s counsel filed exceptions, the argu*223ments on which, together with full briefs submitted, have been considered.
The conclusions of fact set out in the able and carefully prepared report of the special master are amply supported by the testimony; and I can see no reason why said findings, together with the conclusions of law of the said special master, should be disturbed.
It appears that, notwithstanding notice to plaintiff’s counsel of the time and place within which the claim set out in the complaint herein might be filed with the Superintendent of Insurance of the State of New York, under the plan of rehabilitation for National Surety Company, the surety on the bond of the defendant Kistler, administrator, plaintiff’s counsel preferred to rely upon their right to recover in this proceeding against the defendant National Surety Corporation. Whether the opportunity is now afforded to plaintiff to have her claim proved and heard as against the National Surety Company is a matter for investigation and action of counsel, as their judgment may dictate.
For the reasons stated, and upon the findings made, both of fact and law, by the special master, it is ordered, adjudged, and decreed that the report of the said special master be, and the same is hereby, confirmed, and that the complaint herein be dismissed, with costs.